Thornton, J.
In this case the whole question is as to an issue of fact, which was determined by the court below in favor of plaintiff.
Whether the money sued for was a gift or not, part of it to the defendant, and a part of it to his daughter, depends on evidence in the cause. The evidence was on all material points conflicting. The court below decided that the money was not a gift, and rendered judgment for plaintiff.
It is no use to review the evidence, but as it was conflicting on the issue above mentioned, according to the long^establislied rule of this court, the decision of the court below will not be disturbed.
Judgment and order affirmed.
McFarland, J., and Sharpstein, J., concurred.